Examiner’s Statement of Reasons for Allowance
Claims 18-41 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 10/04/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The claims of the current application distinguish themselves from the parent patents.  As such, there are no grounds for Double Patenting.
As per independent claims 18 and 30, generally, the prior art of record, United States Patent No. US 9380099 B2 to Amidei et al. which shows synchronizing multiple over the top streaming clients; United States Patent Application Publication No. US 20150019866 A1 to Braness et al. which shows systems and methods for automatically generating top level index files; United States Patent Application Publication No. US 20070074254 A1 to Sloo which shows locating content in a television environment; United States Patent Application Publication No. US 20080301734 A1 to Goldeen et al. which shows a method and user interface for accessing media assets over a network; and United States Patent Application Publication No. US 20090187957 A1 to Avkarogullari which shows delivery of media assets having a multi-part media file format to media presentation devices, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 18: “uploading, from the sharing device, the encoded video file to a content delivery system that transcodes the encoded content into different encodings for adaptive bitrate streaming; using the content delivery system to generate different top level index files for different devices having different capabilities to which the content file will be shared based on the particular capabilities of each of the different devices, where: each top level index file describes the location and content of container files containing different encodings of media that can be utilized by each different device to stream and playback content, and each top level index file references different encodings of the shared content file that a playback device can switch between during adaptive streaming; and playing back, on a playback device, at least one of the different encodings of the shared content file using the top level index file corresponding to the playback device” and claim 30: “receive video content captured and encoded by a sharing device; transcode the encoded content into different encodings for adaptive bitrate streaming; generate different top level index files for different devices having different capabilities to which the content file will be shared based on the particular capabilities of each of the different devices, where: each top level index file describes the location and content of container files containing different encodings of media that can be utilized by each different device to stream and playback content, and each top level index file references different encodings of the shared content file that a playback device can switch between during adaptive streaming; and transmitting, to a playback device, the top level index file corresponding to the playback device”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16/292036, filed 03/04/2019, now U.S. Patent No. 10,623,458 which is a continuation of 14/989551, filed 01/06/2016, now U.S. Patent No. 10,225,298 which claims priority from Provisional Application 62100299, filed 01/06/2015.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431